 



Exhibit 10.1

 

Execution Copy

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL
BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON THE PARTIES
HERETO.

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, together with
all exhibits attached hereto and incorporated herein, this “Agreement”) is made
and entered into as of November 17, 2017, by and among (i) Rand Logistics, Inc.
(“Rand”), a company incorporated in the State of Delaware, and each of its
direct and indirect subsidiaries (collectively with Rand, the “Company” or the
“Debtors”); and (ii) Lightship Capital LLC (“Lightship”), as the lender under
that certain Term Loan Credit Agreement, dated March 11, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement”) between and among Lower Lakes Towing Ltd., Lower Lakes
Transportation Company, Grand River Navigation Company, Inc. and Black Creek
Shipping Company (each as borrower), Rand LL Holdings Corp., Rand, Rand Finance
and Lower Lakes Ship Repair Company Ltd. (each as guarantor), Guggenheim
Corporate Funding, LLC, as agent (the “Second Lien Agent”), and the lenders
party thereto.

 

The Company and Lightship and any subsequent person or entity that becomes a
party hereto in accordance with the terms hereof are referred herein as the
“Parties” and individually as a “Party.” Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the term
sheet attached hereto as Exhibit A (as the same may be amended, supplemented, or
otherwise modified from time to time, the “Restructuring Term Sheet”), subject
to Section 2 hereof.

 

RECITALS

 

WHEREAS, the Parties have engaged in good faith, arm’s length negotiations and
agreed to the terms of a prepackaged chapter 11 plan of reorganization (together
with all exhibits, annexes and schedules thereto, as may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement, the “Plan”) consummated through voluntary reorganization cases (the
“Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) on the terms and conditions set
forth in this Agreement and the Restructuring Term Sheet; and

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in this Agreement and the
Restructuring Term Sheet.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

 

Section 1. Conditions to Effectiveness. This Agreement, and the rights and
obligations of the Parties hereunder, shall become effective and binding on all
Parties immediately upon (i) the receipt by counsel to the Company of executed
counterparts to this Agreement by Lightship and (ii) the receipt by counsel to
Lightship of executed counterparts to this Agreement by each of the Debtors
(such date, the “Agreement Effective Date”).

 

Section 2. Exhibits Incorporated by Reference. Each of the exhibits attached
hereto is expressly incorporated herein and made a part of this Agreement, and
all references to this Agreement shall include the exhibits hereto. In the event
of any inconsistency between this Agreement and the exhibits attached hereto,
this Agreement shall govern.

 

Section 3. Commitments of the Parties to Support the Restructuring.

 

(a)               Supporting Lenders’ Commitments. Lightship and, upon execution
of the First Lien Joinder, each First Lien Lender (collectively, the “Supporting
Lenders”), severally and not jointly, agrees to:

 

(1)               subject to the terms and conditions contained in this
Agreement and the Definitive Documentation, (i) support the Restructuring and
the Plan within the timeframes outlined herein (including the dates set forth in
Section 7(a) hereof) and (ii) act in good faith and take (and cause its
controlled affiliates, and their respective representatives, agents and
employees to take) all actions reasonably necessary, or as may be required by
order of the Bankruptcy Court, to support and achieve consummation of the
Restructuring, including all transactions set forth in this Agreement and the
Restructuring Term Sheet, within the timeframes outlined herein (including the
dates set forth in Section 7(a) hereof);

 

(2)               (i) following receipt of the Solicitation Materials and
subject to the terms and conditions contained in this Agreement and the
Definitive Documentation, (A) timely vote or cause to vote any and all of its
First Lien Claims or Second Lien Claims, as applicable, to accept the Plan by
delivering its duly executed and completed ballots accepting the Plan on a
timely basis and (B) to the extent it is permitted to elect whether to opt out
of the releases set forth in the Plan, elect not to opt out of the releases set
forth in the Plan by timely delivering its duly executed and completed ballots
indicating such election, and (ii) thereafter, not change or withdraw (or cause
to be changed or withdrawn) any such vote or election;

 

(3)               use commercially reasonable efforts to support and not object
to, delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring or propose, file, support,
or vote for any restructuring, workout, or chapter 11 plan for any of the
Debtors other than the Restructuring and the Plan (but without limiting the
consent, approval, or termination rights provided in this Agreement and the
Definitive Documentation); and

 



2 

 

 

(4)               solely with respect to Lightship, use commercially reasonable
efforts to cooperate with and assist the Company in inducing each of (i) Bank of
America, N.A., in its capacity as First Lien Agent and in its capacity as First
Lien Lender and (ii) each of the additional First Lien Lenders who holds a First
Lien Claim to become a Party hereto pursuant to one or more Joinders
(collectively, the “First Lien Joinder”), which First Lien Joinder shall
include, as exhibits, term sheets (A) setting forth the terms and conditions of
the DIP Facility and the use of cash collateral in form and substance acceptable
to the Company, Lightship, the First Lien Agent and each of the First Lien
Lenders (the “DIP Term Sheet”); provided that the DIP Term Sheet shall be
consistent with the terms relating to the DIP Facility set forth in the
Restructuring Term Sheet, and (B) setting forth the terms and conditions of exit
financing in form and substance acceptable to the Company, the First Lien Agent,
each of the First Lien Lenders, and Lightship (the “Exit Facility Term Sheet”).

 

(b)               Debtors’ Commitments. The Debtors agree to:

 

(1)               pay to the First Lien Agent in full and in cash, or otherwise
cooperate with the payment to the First Lien Agent pursuant to the terms of the
First Lien Credit Agreement of, (i) all accrued and unpaid interest outstanding
under the First Lien Credit Agreement and (ii) all reasonable and documented
fees, costs and expenses of the First Lien Agent (including, without limitation,
all reasonable and documented fees, costs and expenses of the First Lien Agent’s
professionals and advisors), it being understood that, as of the Agreement
Effective Date, the First Lien Agent’s professionals and advisors include (i)
Otterbourg P.C. and (ii) the First Lien Agent’s Delaware and Canadian counsel,
and the terms of such engagements shall not be modified from the engagement
letters previously provided to counsel to the Company for such professionals
except as otherwise agreed to by the Company;

 

(2)                  immediately upon the approval by the First Lien Agent (and
solely to the extent contemplated by the Initial Budget), pay the Second Lien
Agent in full and in cash all accrued and unpaid interest then outstanding under
the Second Lien Credit Agreement and, thereafter, continue to pay such amounts
as they come due;

 

(3)               immediately upon the approval by the First Lien Agent, pay to
Lightship all of Lightship’s reasonable and documented fees, costs and expenses
(including, without limitation, all reasonable and documented fees, costs and
expenses of Lightship’s professionals and advisors) and, thereafter, continue to
pay such amounts as they come due; provided, however, that the reimbursement of
Lightship’s professionals and advisors shall be limited to (i) White & Case LLP,
(ii) Houlihan Lokey Capital, Inc., (iii) Stikeman Elliott LLP, (iv) Seward &
Kissel LLP, (v) Kieselstein Law Firm, PLLC, (vi) RSM US LLP, and (vii)
Lightship’s local counsel, and the terms of such engagements shall not be
modified from the engagement letters previously provided to counsel to the
Company for such professionals except as otherwise agreed to by the Company;

 

(4)               on a date no later than three (3) business days following the
Agreement Effective Date, execute and deliver to counsel to Lightship the
Preferred Stock Investor Agreement in the form attached hereto as Exhibit B;
provided that Lightship shall retain sole discretion to determine whether to
purchase the Existing Preferred Shares; provided, further, that Lightship shall
not purchase the Existing Preferred Shares until after the commencement of the
Cases and shall promptly notify the Debtors upon the consummation of such
purchase;

 



3 

 

 

(5)               (i) immediately upon (or prior to) the Agreement Effective
Date, deliver to each of Lightship and the First Lien Agent a preliminary
13-week cash budget from the Agreement Effective Date and, as soon as
practicable following the Agreement Effective Date, agree on a final 13-week
cash budget in form and substance acceptable to the Debtors, the First Lien
Agent and Lightship (the “Initial Budget”) and (ii) thereafter, comply with the
Initial Budget; provided, however, that any term or line item of the Initial
Budget may be revised, amended or waived with the prior written consent of the
Company, the First Lien Agent and Lightship;

 

(6)               on a date no later than five (5) business days following the
Agreement Effective Date, execute (i) the Resignation and Assignment Agreement
in the form attached hereto as Exhibit C and (ii) the assignment agreements
referred to in sections 5(b) and 5(c) therein to effectuate the resignation of
Guggenheim Corporate Funding LLC as existing Second Lien Agent and the
appointment of a party designated by Lightship as successor Second Lien Agent;

 

(7)               (i) support the Restructuring and the Plan within the
timeframes outlined herein (including the dates set forth in Section 7(a)
hereof) and (ii) act in good faith and take (and cause its controlled
affiliates, and their respective representatives, agents and employees to take)
all actions reasonably necessary, or as may be required by order of the
Bankruptcy Court, to support and achieve consummation of the Restructuring,
including all transactions set forth in this Agreement and the Restructuring
Term Sheet, within the timeframes outlined herein (including the dates set forth
in Section 7(a) hereof);

 

(8)               provide, and direct its employees, officers, advisors and
other representatives to provide, to Lightship, the First Lien Agent and their
respective advisors (i) reasonable access to the Company’s books and records
during normal business hours on reasonable advance notice to the Company’s
representatives and without disruption to the operation of the Company’s
business, (ii) reasonable access to the management and advisors of the Company
on reasonable advance notice to such persons and without disruption to the
operation of the Company’s business, and (iii) such other information as
reasonably requested;

 

(9)               use commercially reasonable efforts to obtain the First Lien
Joinder;

 

(10)           commence solicitation of votes to accept or reject the Plan as
soon as reasonably practicable following the Agreement Effective Date and the
receipt of the First Lien Joinder and, so long as the First Lien Agent and the
First Lien Lenders have voted to accept the Plan and Second Lien Lenders
representing a majority in number of Second Lien Lenders who hold at least 66.7%
in the aggregate amount of Second Lien Claims have voted to accept the Plan,
commence the Cases as soon as reasonably practicable (such date of commencement
of the Cases, the “Petition Date”);

 



4 

 

 

(11)           file on the Petition Date a motion seeking approval of the DIP
Facility and the use of cash collateral in form and substance acceptable to the
Debtors, the First Lien Agent and Lightship (the “DIP Motion”);

 

(12)           file on the Petition Date one or more motions seeking (i)
approval of a disclosure statement in connection with the Plan in form and
substance acceptable to the Debtors, the First Lien Agent and Lightship (the
“Disclosure Statement”), (ii) approval of the solicitation materials in respect
of the Plan in form and substance acceptable to the Debtors, the First Lien
Agent and Lightship (such materials, collectively, the “Solicitation
Materials”), and (iii) approval of the Confirmation Order;

 

(13)           file on the Petition Date, (i) an expedited schedule for
confirmation of the Plan in accordance with the timelines outlined herein and
(ii) such other “first day” motions and pleadings reasonably determined by the
Debtors, in consultation with Lightship and the First Lien Agent, to be
necessary (collectively, the “First Day Motions”) and to seek interim (to the
extent necessary) and final orders from the Bankruptcy Court approving such
relief;

 

(14)           provide draft copies of all motions and other pleadings to be
filed in the Cases to counsel to each of Lightship and the First Lien Agent not
less than two (2) business days prior to the date when the Company intends to
file such document, and consult in good faith with Lightship and the First Lien
Agent regarding the form and substance of any such proposed filing; provided,
however, that in the event that not less than two (2) business days’ notice is
impossible or impracticable under the circumstances, the Company shall provide
draft copies of any motions or other pleadings to counsel to each of Lightship
and the First Lien Agent as soon as otherwise practicable before the date when
the Company intends to file any such motion or other pleading;

 

(15)           use commercially reasonable efforts to obtain any and all
regulatory and/or third party approvals necessary to consummate the
Restructuring;

 

(16)           except as otherwise set forth in this Agreement, not, directly or
indirectly, through any person or entity, take any action that is inconsistent
with, or that would reasonably be expected to prevent, interfere with, delay or
impede, the Restructuring, including consummation of the Restructuring,
solicitation of votes on the Plan, approval of the Disclosure Statement, and the
confirmation and consummation of the Plan, or take any other action that would
have a material negative impact upon the Restructuring;

 

(17)           continue, both prior to the Petition Date and, thereafter until
December 31, 2017, concurrently with the Company’s pursuit of consummation of
the Plan in accordance with the timeframes set forth herein (including the dates
set forth in Section 7(a) hereof), the process previously initiated by the
Company and being run in cooperation with Miller Buckfire & Co., LLC, the
Company’s financial advisor, to pursue a sale of the Company’s assets or equity
during the Cases in a transaction that would (i) fund the treatment under the
Plan for allowed administrative, priority and other priority claims and allowed
General Unsecured Claims and (ii) pay in cash in full all of the First Lien
Claims and Second Lien Claims (including all fees, costs and expenses owed to
the holders of First Lien Claims and Second Lien Claims under the First Lien
Credit Agreement, the Second Lien Credit Agreement and this Agreement) upon the
closing of an Acceptable Sale (the “Approved Sale Process”) and otherwise not,
directly or indirectly, through any person or entity, seek, solicit, support or
pursue any transaction that does not satisfy the requirements set forth in
clauses (i) and (ii) above; provided that, if an Acceptable Sale proposal has
not been received by the Company on or before December 31, 2017, the Company
shall terminate the Approved Sale Process; provided, further, that the Company
shall be permitted to engage in negotiations thereafter with (but not, directly
or indirectly, through any person or entity, seek or solicit) any third party
that the Company determines, in the exercise of the reasonable business judgment
of the Board, is proposing a transaction that would result in an Acceptable
Sale. For the purpose of this Agreement, an “Acceptable Sale” shall mean, in
connection with the Approved Sale Process, a transaction pursuant to which (i)
the Company receives an executed asset or share purchase agreement from a
purchaser that (A) does not have any financing contingency, (B) demonstrates
that such purchaser has the wherewithal to close the sale transaction, (C)
provides for the payment in cash in full all of the First Lien Claims and Second
Lien Claims (including all fees, costs and expenses owed to the holders of First
Lien Claims and Second Lien Claims under the First Lien Credit Agreement, the
Second Lien Credit Agreement and this Agreement) upon closing of the sale and
(D) provides that such closing (or the payment in full of the First Lien Claims
and Second Lien Claims) shall occur on or before January 31, 2018, and (ii) the
Bankruptcy Court enters an order approving such purchase agreement and
authorizing the Company to enter into it; and

 



5 

 

 

(18)           use commercially reasonable efforts to maintain the Special
Committee as an independent committee of the Board.

 

Section 4. Definitive Documentation. The documents, instruments and agreements
governing the Restructuring (collectively, the “Definitive Documentation”) shall
include:

 

(a)               the documentation in respect of the DIP Facility and
authorizing use of cash collateral, including, without limitation, (i) a
ratification and amendment agreement among Debtors, First Lien Agent and First
Lien Lenders pursuant to which the First Lien Credit Agreement and related
financing documents shall be ratified and amended, consistent with the DIP Term
Sheet and otherwise in form and substance acceptable to the Company, the First
Lien Agent and Lightship (the “DIP Credit Agreement”), (ii) a budget with
respect to the DIP Facility acceptable to the Company, the First Lien Agent and
Lightship (the “DIP Budget”), (iii) the DIP Motion, (iv) the Interim DIP Order
and (v) the Final DIP Order;

 

(b)               (i) the Plan (and all exhibits, annexes and schedules thereto)
consistent with this Agreement and the Restructuring Term Sheet and otherwise in
form and substance acceptable to the Company, the First Lien Agent and Lightship
and (ii) any plan supplement documents (including, without limitation, (A) a
schedule of executory contracts and unexpired leases to be assumed in form and
substance acceptable to Lightship, the First Lien Agent and the Company (it
being understood that, unless otherwise agreed by Lightship, the First Lien
Agent and the Company, any executory contract and unexpired lease not appearing
on such schedule shall be deemed rejected under the Plan) and (B) a form of
amended and restated credit agreement amending and restating the DIP Credit
Agreement with respect to exit financing consistent with the Exit Facility Term
Sheet and otherwise in form and substance acceptable to the Company, the First
Lien Agent, the First Lien Lenders and Lightship (the “Exit Facility Credit
Agreement”));

 



6 

 

 

(c)               the Disclosure Statement, and pleadings in support of approval
of the Disclosure Statement;

 

(d)               the Solicitation Materials, and pleadings in support of
approval of the Solicitation Materials;

 

(e)               the First Day Motions and related interim and final orders;

 

(f)                the order of the Bankruptcy Court approving the Disclosure
Statement and the Solicitation Materials in form and substance acceptable to the
Company, the First Lien Agent and Lightship (the “Disclosure Statement Order”);
and

 

(g)               the order of the Bankruptcy Court confirming the Plan and
authorizing all of the transactions and agreements contemplated by the Plan (and
all exhibits, annexes and schedules thereto), including any plan supplement
documents, in form and substance acceptable to the Company, the First Lien Agent
and Lightship (the “Confirmation Order”), which Confirmation Order shall include
a waiver of the automatic stay for effectiveness of the Plan under Rule 3020(e)
of the Federal Rules of Bankruptcy Procedure, and pleadings in support of entry
of the Confirmation Order.

 

The Definitive Documentation remains subject to negotiation and completion and
shall, upon completion, contain terms, conditions, representations, warranties,
and covenants consistent with the terms of this Agreement, the Restructuring
Term Sheet, the DIP Term Sheet and the Exit Facility Term Sheet and, except
where otherwise specified in this Agreement or the Restructuring Term Sheet or
agreed to in writing by the Parties, shall otherwise be in form and substance
acceptable to the Debtors, Lightship and the First Lien Agent. If the Company
receives approval by the Bankruptcy Court of an Acceptable Sale in connection
with the Approved Sale Process, all consent and approval rights of Lightship,
the First Lien Agent and the First Lien Lenders set forth in this Agreement and
the Restructuring Term Sheet shall terminate and such consent and approval
rights shall be agreed by the Company and the purchaser under the Acceptable
Sale.

 

Section 5. Transfers of Claims.

 

(a)               Restrictions on Transfers. Each Supporting Lender agrees that
such Supporting Lender shall not sell, transfer, loan, issue, pledge,
hypothecate, assign or otherwise dispose of, directly or indirectly, in whole or
in part (each, a “Transfer”), any of its First Lien Claims or Second Lien Claims
or any option thereon or any right or interest therein (including granting any
proxies, depositing any of its First Lien Claims or Second Lien Claims into a
voting trust or entering into a voting agreement with respect to any of its
First Lien Claims or Second Lien Claims), unless the transferee thereof either
(i) is a Supporting Lender(provided that written notice of such transfer shall
be provided to the Debtors within two (2) business days after the consummation
of such transfer) or (ii) prior to, or contemporaneous with, such Transfer,
agrees in writing for the benefit of the Parties to become a Supporting Lender
and to be bound by all of the terms of this Agreement applicable to a Supporting
Lender (including with respect to any and all First Lien Claims or Second Lien
Claims it already may hold against or in the Company prior to such Transfer) by
executing a joinder agreement in the form attached hereto as Exhibit D (a
“Joinder”), and delivering an executed copy thereof within two (2) business days
after such execution, to counsel to each of the Company, Lightship and the First
Lien Agent, in which event (A) the transferee (a “Permitted Transferee”) shall
be deemed to be a Supporting Lender hereunder to the extent of such transferred
rights and obligations; provided, however, that if a holder of Second Lien
Claims seeks to transfer more than 49.9% of such holder’s Second Lien Claims to
an entity other than an affiliate of such holder, then such holder shall provide
the Company with at least two (2) business days’ advance written notice of such
transfer and the Company shall have a termination right in connection with any
such transfer that is not reasonably acceptable to the Company as set forth in
Section 7(b)(4) hereof, and (B) the transferor shall be deemed to relinquish its
rights (and be released from its obligations) under this Agreement to the extent
of such transferred rights and obligations. Any transfer made while this
Agreement remains in effect in violation of this provision shall be void ab
initio.

 



7 

 

 

(b)               Additional First Lien Claims or Second Lien Claims. This
Agreement shall in no way be construed to preclude any Supporting Lender from
acquiring additional First Lien Claims or Second Lien Claims or any other claims
against or interests in the Company; provided that, upon any such acquisition of
First Lien Claims or Second Lien Claims, such Supporting Lender shall promptly
notify (in no event later than five (5) business days thereafter) counsel to
each other Party, and each such Supporting Lenders agrees (i) that such First
Lien Claims or Second Lien Claims shall be subject to this Agreement and (ii) to
vote such First Lien Claims or Second Lien Claims, as applicable, in a manner
consistent with Section 3(a)(2) hereof.

 

Section 6. Representations, Warranties, and Covenants.

 

(a)               Mutual Representations and Warranties. Each Party, severally
and not jointly, represents and warrants to the other Parties that the following
statements are true, correct and complete as of the date hereof (or as of the
date a Supporting Lender becomes a party hereto):

 

(1)               Power and Authority. Such Party is validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization, and has all requisite corporate, partnership, limited liability
company or similar authority to enter into this Agreement and carry out the
transactions contemplated hereby and perform its obligations contemplated
hereunder, and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, limited liability company, partnership or other similar action on its
part;

 

(2)               No Conflict. The execution, delivery and performance by such
Party of this Agreement does not and will not (A) violate any provision of law,
rule or regulation applicable to it or any of its subsidiaries or its charter or
bylaws (or other similar governing documents) or those of any of its
subsidiaries, or (B) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation to which it or any of its subsidiaries is a party;

 

(3)               No Consent or Approval. The execution, delivery and
performance by such Party of this Agreement does not and will not require any
registration or filing with, consent or approval of, or notice to, or other
action, with or by, any federal, state or governmental authority or regulatory
body, except such filings as may be necessary and/or required by the U.S.
Securities and Exchange Commission; and

 



8 

 

 

(4)               Enforceability. This Agreement is the legally valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability or a ruling of the Bankruptcy Court.

 

(b)               Additional Representations of Supporting Lenders. Each
Supporting Lender, severally and not jointly, represents and warrants to the
other Parties that, as of the date hereof (or as of the date such Supporting
Lender becomes a party hereto), such Supporting Lender (i) is the owner of the
aggregate principal amount of First Lien Claims or Second Lien Claims, as
applicable, set forth below its name on the signature page hereto or to its
Joinder, as applicable, and/or (ii) has, with respect to the beneficial owner(s)
of such First Lien Claims or Second Lien Claims, as applicable, (A) sole
investment or voting discretion with respect to such First Lien Claims or Second
Lien Claims, (B) full power and authority to vote on and consent to matters
concerning such First Lien Claims or Second Lien Claims, or to exchange, assign,
and Transfer such First Lien Claims or Second Lien Claims, and (C) full power
and authority to bind or act on the behalf of, such beneficial owner(s).

 

(c)               Additional Representations of Lightship. Lightship represents
and warrants to the other Parties that (i) as of the date hereof, AIP Stone
Holding, LP is, and shall remain until the consummation of the Restructuring, a
qualified U.S. citizen for Jones Act purposes and (ii) it will immediately
inform the Parties if AIP Stone Holding, LP no longer qualifies as a U.S.
citizen for Jones Act purposes or otherwise becomes aware of facts and
circumstances that would make AIP Stone Holding, LP ineligible under the Jones
Act to consummate the Restructuring.

 

(d)               Additional Representations of the Company.  The Company
represents and warrants to the other Parties, as of the date hereof, that (i)
the board of directors of Rand (the “Board”) has authorized and approved the
formation of a special committee of the Board consisting of Michael Lundin,
Robert Kurz and John Binion (the “Special Committee”) and (ii) the Special
Committee has been granted authority by the Board to negotiate this Agreement,
the terms and conditions hereof, the Restructuring Term Sheet and the
transactions contemplated hereby and thereby, subject to final approval thereof
by the Board.

 

Section 7. Termination Events.

 

(a)               Supporting Lenders’ Termination Events. This Agreement may be
terminated with respect to all Parties upon three (3) business days’ written
notice by delivery by (i) Lightship or (ii) the First Lien Agent to the Company
in accordance with Section 9(k) hereof, upon the occurrence of any of the
following events:

 

(1)               the First Lien Joinder shall not have been delivered to the
Company and Lightship by December 8, 2017;

 

(2)               the Initial Budget shall not have been agreed upon by the
Company, Lightship and the First Lien Agent by December 8, 2017;

 



9 

 

 

(3)               the Plan and Disclosure Statement shall have not been agreed
upon by the Company, Lightship and the First Lien Agent by December 11, 2017;

 

(4)               the DIP Budget and a budget with respect to the Exit Facility
Credit Agreement shall not have been agreed by the Company, Lightship and the
First Lien Agent by December 8, 2017;

 

(5)               solicitation of votes on the Plan from holders of First Lien
Claims and Second Lien Claims shall not have been commenced by December 12,
2017;

 

(6)               the Company shall not have commenced the Cases by filing
bankruptcy petitions with the Bankruptcy Court by December 19, 2017;

 

(7)               the Bankruptcy Court shall not have entered (i) an order
approving the DIP Facility and use of cash collateral on an interim basis in
form and substance acceptable to the Debtors, the First Lien Agent and Lightship
(the “Interim DIP Order”) and (ii) orders approving the First Day Motions (on an
interim basis to the extent necessary) by December 22, 2017;

 

(8)               the Bankruptcy Court shall not have entered (i) an order or
orders approving the DIP Facility and use of cash collateral on a final basis in
form and substance acceptable to the Debtors, the First Lien Agent and Lightship
(the “Final DIP Order”), (ii) the Disclosure Statement Order and (iii) the
Confirmation Order by January 26, 2018;

 

(9)               the Plan shall not have been consummated by January 31, 2018
(such date, the “Plan Consummation Date”); provided, that the Plan Consummation
Date may be extended by mutual written agreement of the Debtors, Lightship and
the First Lien Agent;

 

(10)           the Bankruptcy Court shall have entered an order (A) directing
the appointment of an examiner with expanded powers or a trustee, (B) converting
any of the Cases to a case under chapter 7 of the Bankruptcy Code, or (C)
dismissing any of the Cases, which order has not been stayed, reversed or
vacated within ten (10) business days after such issuance;

 

(11)           any Debtor (i) files, amends or modifies, or files a pleading
seeking approval of any Definitive Documentation or authority to amend or modify
the Definitive Documentation in a manner that is inconsistent with this
Agreement, the Restructuring Term Sheet, the DIP Term Sheet or the Exit Facility
Term Sheet without the prior written consent of the First Lien Agent and
Lightship, (ii) revokes the Restructuring without the prior consent of the First
Lien Agent and Lightship, or (iii) publicly announces its intention to take any
such acts listed in the foregoing clause (i) or (ii);

 

(12)           a breach by any Debtor of any representation, warranty, or
covenant of such Debtor set forth in this Agreement, which (to the extent
curable) remains uncured for a period of five (5) business days after the
receipt by the Debtors of written notice of such breach;

 

(13)           the issuance by any governmental authority, including the
Bankruptcy Court, any regulatory authority, or any other court of competent
jurisdiction, of any ruling or order that could reasonably be expected to
prevent confirmation of the Plan in accordance with this Agreement and the
Restructuring Term Sheet; provided, however, that the Parties shall have ten
(10) business days after issuance of such final ruling, judgment or order to
obtain relief that would allow consummation of the Restructuring in accordance
with this Agreement and the Restructuring Term Sheet;

 



10 

 

 

(14)           any debtor-in-possession financing is entered into by any Debtor
other than the DIP Facility; or

 

(15)           the occurrence and continuation of any Event of Default (as
defined in the DIP Term Sheet or the DIP Credit Agreement) that is not timely
waived pursuant to the terms thereof.

 

(b)               Debtors’ Termination Events. This agreement may be terminated
with respect to all Parties upon three (3) business days’ written notice by
delivery by the Debtors to the other Parties in accordance with Section 9(k)
hereof, upon the occurrence of any of the following events:

 

(1)               a material breach by a Supporting Lender of any
representation, warranty, or covenant of such Supporting Lender set forth in
this Agreement (including, for the avoidance of doubt, the obligations regarding
the transfer of claims in Section 5 hereof), which (to the extent curable)
remains uncured for a period of five (5) business days after the receipt by such
Supporting Lender of written notice of such breach;

 

(2)               the Bankruptcy Court shall have entered an order (A) directing
the appointment of an examiner with expanded powers or a trustee, (B) converting
any of the Cases to a case under chapter 7 of the Bankruptcy Code, or (C)
dismissing any of the Cases, which order has not been stayed, reversed or
vacated within ten (10) business days after such issuance;

 

(3)               the issuance by any governmental authority, including the
Bankruptcy Court, any regulatory authority, or any other court of competent
jurisdiction, of any ruling or order that could reasonably be expected to
prevent confirmation of the Plan in accordance with the Restructuring Term
Sheet; provided, however, that the Parties shall have ten (10) business days
after issuance of such final ruling, judgment or order to obtain relief that
would allow consummation of the Restructuring in accordance with this Agreement;

 

(4)               a holder of Second Lien Claims effectuates a transfer of more
than 49.9% of such holder’s Second Lien Claims to an entity other than an
affiliate of such holder that is not reasonably acceptable to the Company;

 

(5)               prior to entry of the Confirmation Order by the Bankruptcy
Court, the Board determines, based upon advice of counsel and outside financial
advisors, in good faith and consistent with its fiduciary duties under
applicable law, that proceeding with the Restructuring contemplated herein and
in the Restructuring Term Sheet, and confirmation and consummation of the Plan,
would be inconsistent with the exercise of its fiduciary duties under applicable
law;

 



11 

 

 

(6)               the First Lien Joinder shall not have been delivered to the
Company and Lightship by December 8, 2017; or

 

(7)               the Initial Budget shall not have been agreed upon by the
Company, the First Lien Lender and Lightship by December 8, 2017.

 

(c)        Mutual Termination; Automatic Termination. This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among (i) each of the Debtors, (ii) Lightship and (iii) the
First Lien Agent. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall terminate automatically upon the Plan Consummation Date.

 

(d)        Effect of Termination. The earliest date on which termination of this
Agreement is effective in accordance with this Section 7 shall be referred to as
a “Termination Date.” Upon the occurrence of a Termination Date, all Parties’
obligations under this Agreement shall be terminated effective immediately, and
the Parties shall be released from all commitments, undertakings, and agreements
hereunder; provided, however, that each of the following shall survive any such
termination: (a) any claim for breach of this Agreement that occurs prior to
such Termination Date, and all rights and remedies with respect to such claims
shall not be prejudiced in any way; (b) the Company’s obligations in Sections
3(b)(1), 3(b)(2) and 3(b)(3) hereof accrued up to and including such Termination
Date; and (c) Section 9 hereof. The Parties agree that the giving of notice
under and/or termination of this Agreement in accordance with its terms is not
prohibited as a matter of law by the automatic stay imposed by section 362 of
the Bankruptcy Code, and the Debtors agree not to raise any argument or take any
position to the contrary.

 

Section 8. Amendments and Waivers. The terms and conditions of this Agreement,
including any exhibits, annexes or schedules to this Agreement, may not be
waived, modified, amended, or supplemented without the prior written consent of
the Debtors, Lightship and, from and after delivery of the First Lien Joinder,
the First Lien Agent.

 

Section 9. Miscellaneous.

 

(a)               Entire Agreement. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, oral, or written, among the Parties with
respect thereto.

 

(b)               Headings. The headings of the sections, paragraphs, and
subsections of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof or, for any purpose, be deemed a part of this
Agreement.

 

(c)               Governing Law; Submission to Jurisdiction; Forum Selection.
This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of New York,
without giving effect to the conflicts of law principles thereof. Each Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement, to extent possible, in either
the United States District Court for the Southern District of New York or any
New York State court located in New York County (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement: (a) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts; (b) waives any
objection to laying venue in any such action or proceeding in the Chosen Courts;
and (c) waives any objection that the Chosen Courts are an inconvenient forum or
do not have jurisdiction over any Party hereto; provided that, if the Debtors
commence the Cases, then the Bankruptcy Court (or court of proper appellate
jurisdiction) shall be the exclusive jurisdiction rather than any Chosen Court.

 



12 

 

 

(d)               Trial by Jury Waiver. Each Party hereto irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or related
to this Agreement or the transactions contemplated hereby.

 

(e)               Execution of Agreement. This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement. Each
individual executing this Agreement on behalf of a Party has been authorized and
empowered to execute and deliver this Agreement on behalf of said Party.

 

(f)                Interpretation and Rules of Construction. This Agreement is
the product of negotiations among the Parties, and the enforcement or
interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement or any portion
hereof, shall not be effective in regard to the interpretation hereof.

 

(g)               Successors and Assigns. Except as otherwise provided in this
Agreement, this Agreement is intended to bind and inure to the benefit of each
of the Parties and each of their respective permitted successors, assigns,
heirs, executors, administrators, and representatives.

 

(h)               No Third-Party Beneficiaries. Unless expressly stated herein,
this Agreement shall be solely for the benefit of the Parties and no other
person or entity shall be a third-party beneficiary of this Agreement.

 

(i)                 Reservation of Rights. If the Restructuring is not
consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights.

 

(j)                 Specific Performance. This Agreement is intended as a
binding commitment enforceable in accordance with its terms. It is understood
and agreed by the Parties that money damages would be an insufficient remedy for
any breach of this Agreement by any Party and each non-breaching Party shall be
entitled to specific performance and injunctive relief as the sole remedy for
any such breach, including, without limitation, an order of the Bankruptcy Court
or other court of competent jurisdiction requiring any Party to comply promptly
with any of its obligations hereunder; provided, however, that each Party agrees
to waive any requirement for the securing or posting of a bond in connection
with such remedy.

 

(k)               Notices. All notices hereunder shall be deemed given if in
writing and delivered, if contemporaneously sent by electronic mail, facsimile,
courier, or by registered or certified mail (return receipt requested) to the
following addresses or electronic mail addresses:

 



13 

 

 

(1)           If to the Company, to:

 

Rand Logistics, Inc.

333 Washington Street, Suite 201

Jersey City, NJ 07302

Attention: Mark Hiltwein (Email: [●])

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, NY 10036-6745
Attention: Meredith A. Lahaie (Email: [●])

    Stephen B. Kuhn (Email: [●])

 

(2)           If to Lightship:

 

Lightship Capital LLC

330 Madison Avenue, 28th Floor

New York NY 10017
Attention: Jason Perri (Email: [●])

 

with a copy to:

 

White & Case LLP
200 South Biscayne Blvd., Suite 4900
Miami, FL 33131
Attention: Thomas E Lauria (Email: [●])

 

Any notice given by delivery, mail, or courier shall be effective when received.
Any notice given by facsimile or electronic mail shall be effective upon oral,
machine, or electronic mail (as applicable) confirmation of transmission.

 

[Remainder of Page Intentionally Left Blank]

 



14 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

LOWER LAKES TOWING LTD.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 

 

LOWER LAKES TRANSPORTATION COMPANY

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 

 

GRAND RIVER NAVIGATION COMPANY, INC.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 

 

BLACK CREEK SHIPPING COMPANY, INC.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 

 

RAND LOGISTICS, INC.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 



[Signature Page to the Restructuring Support Agreement]

 



 

 

 

 

RAND LL HOLDINGS CORP.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 

 

RAND FINANCE CORP.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 

 

LOWER LAKES SHIP REPAIR COMPANY LTD.

 

By: /s/ Mark S. Hiltwein
Name: Mark S. Hiltwein
Title: CFO

 



[Signature Page to the Restructuring Support Agreement]

 



 

 

 

 

LIGHTSHIP CAPITAL LLC

 

By: /s/ Jason Perri
Name: Jason Perri
Title: President

 

First Lien Claims (principal amount):

 

__________________

 

Second Lien Claims (principal amount):

 

__________________



 

[Signature Page to the Restructuring Support Agreement]

 



 

 

 



Exhibit A

 

Restructuring Term Sheet

 

[see attached]

 



 

 

 

Execution Copy

 

Rand Logistics, Inc.

 

Summary of Principal Terms of Proposed Chapter 11 Restructuring

 

This Summary of Principal Terms of Proposed Chapter 11 Restructuring (the “Term
Sheet”) sets out the principal terms of a proposed consensual restructuring (the
“Restructuring”) of Rand Logistics, Inc. and its direct and indirect
subsidiaries (collectively, the “Company” or the “Debtors”).

 

Restructuring Overview   The Restructuring would effectuate a comprehensive
restructuring of the Company’s balance sheet through expedited cases (the
“Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101-1532 (the “Bankruptcy Code”).  Lightship Capital LLC, as the sole lender
under the Second Lien Credit Agreement (as defined below) (“Lightship”), will
enter into a Restructuring Support Agreement with the Company and the other
parties thereto (the “RSA”).  The parties to the RSA will agree to coordinate on
the implementation of the Restructuring through a prepackaged chapter 11 plan of
reorganization implementing the terms set forth herein and in the RSA (the
“Plan”).

 

I.Debt to be Restructured

 

First Lien Claims   The “First Lien Claims” are claims against the Company
(including, for the avoidance of doubt, principal, interest (including any PIK
interest), fees, costs and expenses) arising under that certain Credit
Agreement, dated March 27, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “First Lien Credit Agreement”), among Lower
Lakes Towing Ltd. (“Lower Lakes”), Lower Lakes Transportation Company (“LLTC”),
Grand River Navigation Company, Inc. (“Grand River”), and Black Creek Shipping
Company (each, as a borrower), the guarantors party thereto, Bank of America,
N.A., as agent (the “First Lien Agent”), and the lenders party thereto (the
“First Lien Lenders”).       Second Lien Claims   The “Second Lien Claims” are
claims against the Company (including, for the avoidance of doubt, principal,
interest (including any PIK interest), fees, costs and expenses) arising under
that certain Term Loan Credit Agreement, dated March 11, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second Lien
Credit Agreement”), among Lower Lakes, LLTC, Grand River and Black Creek
Shipping Company (each, as a borrower), the guarantors party thereto, Guggenheim
Corporate Funding, LLC, as agent, and the lenders party thereto.       General
Unsecured Claims   “General Unsecured Claims” are claims against the Company
that are neither secured nor entitled to priority under the Bankruptcy Code or
any order of the bankruptcy court.

 



 

 

 

      Intercompany Claims   “Intercompany Claims” are claims by a Debtor against
another Debtor or claims by an affiliate of the Debtors against a Debtor.      
Existing Preferred Shares   The “Existing Preferred Shares” are the
approximately 295,000 of Series A Convertible Preferred Stock issued by the
Company pursuant to the Amended and Restated Certificate of Designations of
Series A Convertible Preferred Stock of Rand Logistics, Inc., dated as of August
8, 2006.       Existing Common Stock   The “Existing Common Shares” are the
approximately 18.6 million publicly-traded shares of common stock issued by the
Company and trading on NASDAQ under the ticker symbol “RLOG.”  

 

II.Plan Terms

 

Administrative, Priority Tax, and Other Priority Claims   On or as soon as
practicable after the later to occur of (i) the effective date of the Plan (the
“Effective Date”) and (ii) the date a claim becomes allowed, each holder of an
administrative, priority tax or other priority claim shall be paid in full in
cash or receive other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code or such other treatment as may be agreed by
the holder of such allowed claim and the Company, with the consent of Lightship.
      Treatment of First Lien Claims   The First Lien Claims will be deemed
allowed in full and modified and extended on the terms to be agreed upon by the
Company, the First Lien Agent and Lightship.  The holders of First Lien Claims
will be impaired under the Plan and thus entitled to vote; provided that, for
the avoidance of doubt, the impairment of the First Lien Claims shall be limited
to the agreement of the holders of First Lien Claims to allow the obligations
owing under the First Lien Credit Agreement to be amended and restated upon
consummation of the Plan.       Treatment of Second Lien Claims  

The Second Lien Claims will be deemed allowed in full and cancelled in exchange
for 100% of the new common stock to be issued by the reorganized Company (“New
Common Stock”), subject to dilution for the Equity Incentive Program (as defined
below). The holders of Second Lien Claims will be impaired under the Plan and
thus entitled to vote.

 

The distribution of New Common Stock to Lightship, as a holder of Second Lien
Claims, will be made to AIP Stone Holding, LP, an affiliate of Lightship formed
to maintain the Company’s compliance with the Jones Act following such
distribution.

 



2 

 

 

      Treatment of General Unsecured Claims   Allowed General Unsecured Claims
will either be (i) paid in cash in full or (ii) reinstated, as determined by the
Company, with the consent of Lightship.  The holders of General Unsecured Claims
will be unimpaired and deemed to accept the Plan and thus not entitled to vote.
      Treatment of Intercompany Claims   All intercompany claims will be paid,
adjusted, reinstated, or cancelled as determined by the Company, with the
consent of Lightship.       Treatment of Existing Preferred Shares   All
Existing Preferred Shares will be cancelled and will not receive any
distribution. The holders of Existing Preferred Shares will be impaired and
deemed to reject the Plan and thus not entitled to vote.       Treatment of
Existing Common Shares   All Existing Common Shares will be cancelled and will
not receive any distribution.  The holders of Existing Common Shares will be
impaired and deemed to reject the Plan and thus not entitled to vote.       Sale
Process Proceeds   If the Approved Sale Process (as defined in the RSA) results
in an Acceptable Sale (as defined in the RSA), the First Lien Claims and the
Second Lien Claims (each as allowed pursuant to the Plan) shall be paid in cash
in full upon the closing of the Acceptable Sale.  Proceeds from such sale
remaining after the payment in full of allowed administrative, priority tax, and
other priority claims, the First Lien Claims, the Second Lien Claims and allowed
General Unsecured Claims not otherwise cured or assumed by the purchaser shall
be distributed to the holders of the Existing Preferred Shares and Existing
Common Shares in accordance with applicable law.       Releases and Exculpation
 

The Plan will provide for third party releases to the fullest extent permitted
by law of, and releases between and among, all material parties, including (i)
the Company, the holders of First Lien Claims, the First Lien Agent, the holders
of Second Lien Claims, and the agent under the Second Lien Credit Agreement, and
(ii) each of their respective current and former officers, directors, members,
employees, advisors, attorneys, professionals, accountants, investment bankers
and other representatives for each of the foregoing.

 

The Plan shall exculpate to the fullest extent permitted by law (i) the Company,
the holders of First Lien Claims, the First Lien Agent, the holders of Second
Lien Claims, and the agent under the Second Lien Credit Agreement, and (ii) each
of their respective current and former officers, directors, members, employees,
advisors, attorneys, professionals, accountants, investment bankers and other
representatives.

 



3 

 

 

      Existing Indemnity Obligations  
Under the Plan, all indemnification provisions currently in place (whether in
the by-laws, certificates of incorporation, articles of limited partnership,
board resolutions or employment contracts) for the current and former directors,
officers, employees, attorneys, other professionals and agents of each of the
Debtors and such current and former directors’ and officers’ respective
affiliates shall be continuing obligations of the reorganized Debtors solely to
the extent necessary to permit coverage of all such persons under any Runoff
Endorsements; provided that in no event shall any such claim for indemnity be
recoverable from the Company as opposed to under such Runoff Endorsements.  The
amended and restated bylaws, certificates of incorporation, articles of limited
partnership and other organizational documents of the reorganized Debtors
adopted as of the Effective Date shall include provisions to give effect to the
foregoing.       Director and Officer Liability Policy  

Prior to the Petition Date, and subject to the prior written consent of
Lightship, the Company shall purchase runoff endorsements to the Company’s
existing D&O liability insurance policies extending coverage for current or
former directors, officers, employees, attorneys, other professionals and agents
of each of the Company and its subsidiaries and affiliates that will become
Debtors in the Cases for a six-year period after the Effective Date for covered
liabilities arising from activities occurring prior to the Effective Date
(collectively, the “Runoff Endorsements”).

 

The reorganized Company shall purchase new D&O liability insurance policies for
directors, officers, employees, attorneys, other professionals and agents of the
reorganized Debtors on terms and conditions acceptable to Lightship.

      Equity Incentive Programs for Directors and Management   On the Effective
Date, 10% of the new common stock of the reorganized Company (on a fully diluted
basis) issued under the Plan shall be reserved for issuance of equity or
equity-based awards in connection with an equity incentive program for
management and directors (the “Equity Incentive Program”).  The terms of the
Equity Incentive Program shall be determined by the board of directors of the
reorganized Company and any awards thereunder shall be determined by the board
of directions of the reorganized Company in its sole discretion.      
Management Agreements and Retention Arrangements  

Lightship will negotiate in good faith with the Company and its management
regarding the potential retention of management and other employees,
compensation for such employees and potential retention incentives for such
employees to be paid upon or following the Effective Date; provided that the
Company may not enter into any employment, compensation or retention incentive
agreement with any of its employees without the consent of Lightship and
Lightship is not obligated to provide such consent.

 

The Company and Lightship also agree to negotiate in good faith with respect to
all existing employment agreements, severance agreements or other arrangements
or policies in place with respect to the compensation and benefits of directors,
officers and managers of the Company; provided that the Company may not assume
any employment agreement, severance agreement or other agreement with respect to
the compensation and benefits of directors, officers and managers of the Company
without the consent of Lightship and Lightship is not obligated to provide such
consent.

 



4 

 

 

      Tax Structure   All tax issues and matters of tax structure relative to
the Plan and the transactions as contemplated herein shall be addressed as
determined by the Company, with the consent of Lightship.       Government and
Regulatory Approvals   It shall be a condition to the Effective Date that all
governmental or other approvals required to effectuate the terms of the Plan
shall have been obtained, including, without limitation, any approvals with
respect to the Jones Act businesses.

 

III.Funding of the Cases

 


DIP Facility  

The First Lien Agent and the First Lien Lenders will provide the Company with a
postpetition revolving loan facility on a senior secured basis by ratifying and
amending the First Lien Credit Agreement (the “DIP Facility”) in an amount to be
agreed to fund operations and the payment of administrative expenses in the
Cases on terms and conditions acceptable to the First Lien Agent, the First Lien
Lenders, Lightship and the Company.

 

All cash in the possession of the Company or coming into its possession or
control after the Cases are filed (other than proceeds of the DIP Facility) will
be used to satisfy (and will be deemed to be remitted to the holders of) First
Lien Claims for application to, and payment of, all prepetition debt owing by
the Debtors to the holders of the First Lien Claims with a corresponding
borrowing deemed to have been made under the DIP Facility.

 

As adequate protection in connection with the DIP Facility, the holders of First
Lien Claims will receive (i) replacement liens, (ii) superpriority claims, (iii)
current payment in cash of (A) postpetition interest (at the default rate),
subject to agreement by the First Lien Agent on an acceptable budget that
contemplates payment of such interest, and (B) reasonable and documented fees,
and (iv) other customary rights and protections offered in connection with the
DIP Facility.

 

As adequate protection in connection with the DIP Facility, the holders of
Second Lien Claims will receive (i) replacement liens (junior to the liens
granted under the DIP Facility to the DIP lenders and the holders of First Lien
Claims as adequate protection), (ii) superpriority claims (junior to the claims
granted under the DIP Facility to the DIP lenders and the superpriority claims
granted to holders of First Lien Claims as adequate protection), (iii) current
payment in cash of (A) postpetition interest (at the default rate), subject to
agreement by the First Lien Agent on an acceptable budget that contemplates
payment of such interest, and (B) reasonable and documented fees (subject to
potential recharacterization if the Second Lien Claims are found to be not
secured or undersecured by final order of a court of competent jurisdiction) and
(iv) other customary rights and protections offered in connection with the DIP
Facility.

 



5 

 

 

Exhibit B

 

Preferred Stock Investor Agreement

 

[see attached]

 



 

 

 

PREFERRED STOCK INVESTOR AGREEMENT

 

THIS PREFERRED STOCK INVESTOR AGREEMENT (this “Agreement”), dated as of [●], is
entered into by and between AIP Stone Holding, LP, a Delaware limited liability
company (“Investor”), and Rand Logistics, Inc., a Delaware corporation (the
“Company”).

 

R E C I T A L S :

 

WHEREAS, the Company filed with the Delaware Secretary of State on August 8,
2006 an Amended and Restated Certificate of Designations of Series A Convertible
Preferred Stock of the Company (the “Certificate of Designations”);

 

WHEREAS, the Company filed with the Delaware Secretary of State on September 8,
2016 a Second Amendment and Restated Articles of Incorporation of the Company
(the “Charter”);

 

WHEREAS, Investor may enter into one or more stock purchase agreements
(collectively, the “SPA”), pursuant to which Investor would agree to purchase
all of the outstanding shares of the Company’s Series A Convertible Preferred
Stock, par value $0.0001 per share (the “Series A Shares”), from the holders of
the Series A Shares (the “Series A Holders”);

 

WHEREAS, the Company and Investor wish to enter into this Agreement to set forth
their mutual understanding and agreement with respect to certain matters
relating to Series A Shares that shall become effective upon any acquisition of
Series A Shares by Investor (such effective time, the “Effective Time”);

 

WHEREAS, Section 6 of the Certificate of Designations provides that any holder
of Series A Shares shall have the right to convert the Series A Shares into
shares of common stock, $0.0001 par value per share (“Common Stock” and, such
right, the “Conversion Right”), of the Company;

 

WHEREAS, Section 8 of the Certificate of Designations provides that any holder
of Series A Shares shall have full voting rights and powers equal to the voting
rights and powers of the holders of Common Stock and shall be entitled to vote,
on an as-converted basis together with the holders of Common Stock, with respect
to any question upon which the holders of Common Stock have the right to vote
(such right to vote on an as-converted basis, the “Voting Right”); and

 

WHEREAS, Section 9(f) of the Certificate of Designations provides that, for so
long as at least fifty percent (50%) of the Series A Shares remain outstanding,
the Company will not, without first obtaining the written consent or affirmative
vote of the holders of at least two-thirds of the shares of Series A Shares then
outstanding, effect, or agree to effect, any transaction that will result in a
change of control (the “Change of Control Consent Right”).

 



 

 

 

NOW, THEREFORE, in consideration of the parties’ reliance on the premises,
representations, warranties, covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

  

Section 1. Transfer of Series A Shares. The Company hereby irrevocably and
unconditionally agrees to register in the name of Investor the Series A Shares
immediately upon delivery to the Company of the following: (a) certificates
evidencing the Series A Shares, (b) stock powers duly executed by the Series A
Holders transferring the Series A Shares to Investor, (c) a certification in the
form of Exhibit A to this Agreement that Investor is a Citizen (as such term is
defined in the Charter) and (d) an opinion of counsel in the form of Exhibit B
to this Agreement that the transfer of the Series A Shares does not require
registration under Section 5 of the Securities Act of 1933, as amended. For the
avoidance of doubt, the Company shall not condition the registration of the
Series A Shares in the name of Investor on the delivery of any document, or the
taking of any action, by any party or the occurrence of any event other than the
delivery of the documents described in subsections (a) through (d) of the
foregoing sentence.

 

Section 2. Conversion. Effective upon the Effective Time, Investor hereby
irrevocably and unconditionally (a) waives its Conversion Right, and shall not
convert any of its shares of Series A Shares pursuant to Section 6 (Conversion)
of the Certificate of Designations to the extent that, after giving effect to
the issuance of shares of the Common Stock, upon such conversion, Investor would
beneficially own in excess of 4.99% of the outstanding number of shares of
Common Stock (the “Beneficial Ownership Limitation”), (b) waives its Voting
Right and shall not exercise its Voting Right to the extent such exercise of its
Voting Right would give Investor voting power over the shares of Common Stock
(determined on an as-converted basis) in excess of the Beneficial Ownership
Limitation and (c) agrees not to sell or otherwise transfer any Series A Shares
unless the transferee agrees in writing to be bound by the obligations and
limitations set forth in this Section 2. For purposes of calculating the
Beneficial Ownership Limitation, the number of shares of Common Stock
beneficially owned by Investor shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (including, without limitation,
Regulation 13D-G).

 

Section 3. Change of Control. Investor irrevocably and unconditionally (a)
waives, effective as of the Effective Time, the Change of Control Consent Right
and (b) agrees not to sell or otherwise transfer any Series A Shares unless the
transferee agrees in writing to be bound by the obligations and limitations set
forth in this Section 3.

 

Section 4. Specific Performance. Each party hereto agrees that irreparable
injury will result to a party hereto or any of its affiliates if any other party
hereto breaches any of the terms herein, and that money damages would not be a
sufficient remedy for any such breach. Each party hereto therefore agrees that
if it commits any such breach, then any other party hereto will be entitled, in
addition to all other remedies and relief available under applicable law, to an
injunction or order of specific enforcement, without any requirement for the
security or posting of any bond in connection with the foregoing. Without
limiting the generality of the foregoing, the Company shall have all rights to
enforce the obligations and agreements of Investor hereunder. For the avoidance
of doubt, nothing herein shall require Investor to purchase any Series A Shares.

 



2 

 

 

Section 5. Miscellaneous.

 

(a)               Modifications. This Agreement shall not be amended, modified
or waived by Investor or the Company.

 

(b)               Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of laws.

 

(c)        Successor and Assigns. This Agreement shall be irrevocable and
binding on all of Investor’s successors and assigns.

 

(d)        Notice. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed to have been duly given (i)
when delivered in person, (ii) when delivered after posting in the United States
mail having been sent registered or certified mail return receipt requested,
postage prepaid, (iii) when delivered by FedEx or other nationally recognized
overnight delivery service or (iv) when delivered by email (receipt confirmed),
addressed as follows:

 

If to Investor:

 

AIP Stone Holding, LP

c/o American Industrial Partners

330 Madison Avenue, FL 28

New York, NY 10017

Attn: Katie Dailey

Email: [●]

Phone: [●]

 

With a copy (which shall not constitute notice) to:

 

White & Case LLP

1221 Avenue of the Americas

New York, NY 10020-1095

Attn: Chang-Do Gong, Esq.

Email: [●]

Phone: [●]

 

If to Company:

 

Rand Logistics, Inc.

333 Washington Street, Suite 201

Jersey City, NJ 07302

Attn: Mark Hiltwein

tel: [●]

email: [●]

 



3 

 

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, NY 10036-6745

Attn: Stephen B. Kuhn

tel: [●]

email: [●]

 

(e)        Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction such that the invalid,
illegal or unenforceable provision or portion thereof shall be interpreted to be
only so broad as is enforceable.

 

[Remainder of Page Left Blank]

 



4 

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be duly executed on
the day and year first written above.

 



 

AIP STONE HOLDING, LP

 

By:  AIP Stone Holding GP, LLC, its general partner

 

By:  AIPCF VI Stone AIV LP, its managing member

 

By:  AIPCF VI, LLC, its general partner

 

By: ______________________________________

       Name:

       Title:

 

 

RAND LOGISTICS, INC.

 

By: ______________________________________

       Name: 

       Title:

 

 

 

 





 

Exhibit A

 

Form of Citizenship Certification

 



 

 

 

Exhibit B

 

Form of Opinion of Counsel

 



 

 

 

Exhibit C

 

Resignation and Assignment Agreement

 

[see attached]

 



 

 

 

RESIGNATION AND ASSIGNMENT AGREEMENT

 

This Resignation and Assignment Agreement (this “Agreement”) is entered into as
of November [●], 2017, by and among Guggenheim Corporate Funding, LLC
(“Guggenheim”), in its respective capacity as resigning Agent (including, for
the avoidance of doubt, as Collateral Agent) for the Lenders party to the Credit
Agreement referred to below (in such capacity, the “Existing Agent”), Lightship
Capital LLC (“Lightship Capital”), in its capacity as successor Agent
(including, for the avoidance of doubt, as Collateral Agent) for the Lenders
party to the Credit Agreement (in such capacity, the “Successor Agent”), Rand
LLC Holdings Corp., a Delaware corporation (“Parent”), Lower Lakes Towing Ltd.,
a Canadian corporation (“Lower Lakes”), Lower Lakes Transportation Company, a
Delaware corporation (“LLTC”), Grand River Navigation Company, Inc., a Delaware
corporation (“Grand River”), Black Creek Shipping Company, a Delaware
corporation (“Black Creek”, together with Lower Lakes, LLTC and Grand River, the
“Borrowers”), and Parent, Rand Logistics, Inc., a Delaware corporation (“Rand”),
Rand Finance Corp., a Delaware corporation (“Rand Finance”), Lower Lakes Ship
Repair Company Ltd., a Canadian corporation (“LL Ship Repair”, together with
Parent, Rand and Rand Finance, the “Guarantors”; and together with the
Borrowers, each a “Credit Party” and collectively the “Credit Parties”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, various lenders from time to time party
thereto (the “Lenders”) and the Existing Agent are party to that certain Term
Loan Credit Agreement, dated as of March 11, 2014 (such Term Loan Credit
Agreement, as further amended, restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 9.7 of the Credit Agreement, Guggenheim desires to
resign as the Existing Agent under the Credit Agreement and the other Loan
Documents, and Lightship Capital desires to be appointed as the successor Agent
under the Credit Agreement and the other Loan Documents; and

 

WHEREAS, pursuant to that certain Side Letter, dated as of April 21, 2017,
between Guggenheim and Lightship, Guggenheim agreed, inter alia, to resign as
Agent and appoint Lightship as successor Agent;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

 

1.       Resignation and Appointment, etc.

 

(a)       As of the Effective Date (as defined below), Guggenheim hereby resigns
as the

 

Agent as provided under Section 9.7 of the Credit Agreement.

 

(b) (i) The Lender hereby consents to the resignation of Guggenheim as the
Existing Agent and hereby appoints Lightship as the Successor Agent under the
Loan Documents on the terms set forth herein and pursuant to Sections 9.7 of the
Credit Agreement, as applicable, as modified by this Agreement; and (ii) the
Borrowers hereby acknowledge that Guggenheim has resigned as the Existing Agent
and that the Lender has appointed Lightship as the Successor Agent under the
Loan Documents on the terms set forth herein and pursuant to Sections 9.7 of the
Credit Agreement, as applicable, as modified by this Agreement.

 



 

 

 

(c) As of the Effective Date, Lightship Capital hereby accepts appointment as
the Successor Agent under the Credit Agreement as contemplated by Section 9.7 of
the Credit Agreement. From and after the Effective Date, (1) Lightship Capital
succeeds to all the rights, powers and duties of the Existing Agent, (2) all
references in the Credit Agreement and the other Loan Documents to the term
“Agent” and “Collateral Agent” shall mean Lightship Capital as the Successor
Agent, (3) all references in Section 1.14(d) and Section 9 of the Credit
Agreement and the other Loan Documents to the term “Guggenheim” shall mean
“Lightship Capital” in its capacity as Successor Agent, as applicable, and (4)
Guggenheim is discharged from all of its duties and obligations as the Existing
Agent under the Credit Agreement and the other Loan Documents. Subject to
Section 11.3 of the Credit Agreement, each of the parties hereto agrees to
execute, at the Borrowers’ sole cost and expense, all documents necessary or
appropriate to evidence the appointment of Lightship Capital as the Successor
Agent.

 

(d) The parties hereto hereby confirm that, from and after the Effective Date,
notwithstanding anything herein or in the Credit Agreement to the contrary, (i)
Sections 9.2, 9.3, 9.4, 9.6,9.5, 9.7, 9.9, and 11.3 of the Credit Agreement, to
the extent they pertain to the Existing Agent and/or any of its’ Affiliates and
each of their respective past, present and future directors, trustees, officers,
employees and agents (each such person being called a “Related Party”), shall
survive the Existing Agent’s resignation, respectively, hereunder, and inure to
the benefit of Guggenheim, its subagents and its affiliates (including each
Related Party) as to any actions taken or omitted to be taken while Guggenheim
acted as Agent under the Loan Documents and (ii) the Successor Agent shall be
entitled to all of the protections of the “Agent” set forth in the Credit
Agreement and the other Loan Documents for acting as the Successor Agent. In
addition, and notwithstanding anything to the contrary contained in the Credit
Agreement and the other Loan Documents, the parties hereto hereby acknowledge
and agree that the Successor Agent shall not be liable for (A) any actions taken
or omitted to be taken by Guggenheim (1) while it was the Agent or (2) pursuant
to this Agreement or (B) any actions taken or omitted to be taken, or any
determinations made, by the Successor Agent based upon the information provided
by the Existing Agent with respect to any period ending prior to the Effective
Date, including information in the Register maintained by the Existing Agent, it
being understood and agreed that none of the Existing Agent or any of its
Related Parties shall have any liability (express or implied) by operation of
this sentence.

 

(e) Effective on the date hereof, each Credit Party, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges Existing Agent, each of
its Affiliates, and each of their respective past, present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
subsidiaries, shareholders, trustees, agents and other professionals (each a
“Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had from
the beginning of the world, now has, or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the lender-
borrower relationship evidenced by the Loan Documents in each case on or before
the Effective Date, except (x) to the extent of Claims that are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Releasee and
(y) for the duties and obligations set forth in this Agreement. As to each and
every Claim released hereunder, each Credit Party hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised, specifically waives the benefit of the
provisions of Section 1542 of the Civil Code of California which provides as
follows:

 



2 

 

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

As to each and every Claim released hereunder, each Credit Party also waives the
benefit of each other similar provision of applicable federal, provincial, or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

 

Each Credit Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Credit
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

Each Credit Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. Each Credit Party further agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If any Credit
Party, or any of their respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all reasonable and documented out-of-pocket attorneys’ fees and costs incurred
by such Releasee as a result of such violation.

 



3 

 

 

(f) As of the Effective Date, the Existing Agent hereby assigns (without
recourse, representation or warranty of any kind) to Lightship Capital, as the
Successor Agent, (x) all Liens and security interests created in favor of the
Existing Agent under the Credit Agreement, the Collateral Documents (with
respect to any Mortgage, after giving effect to the applicable Mortgage
Assignment (as defined below)) and the other Loan Documents (collectively, the
“Assigned Loan Documents”) and (y) all of its rights, titles and interests as
secured party or lien holder under or in connection with any and all Assigned
Loan Documents, Uniform Commercial Code financing statements, PPSA financing
statements (or other financing statements) filed by the Existing Agent on behalf
of itself and/or the Secured Parties in its capacity as Existing Agent in
connection with the Credit Agreement and the other Loan Documents, and Lightship
Capital, as the Successor Agent, hereby assumes all such Liens and security
interests, for its benefit and for the benefit of the other Secured Parties, and
all such rights, titles and interests as secured party or lien holder under or
in connection with the Assigned Loan Documents and such financing statements.
All of such Liens and security interests shall in all respects be continuing and
in effect following execution and delivery of this Agreement and are hereby
ratified and reaffirmed by the Credit Parties. Without limiting the generality
of the foregoing, any and all references to Guggenheim on any publicly filed
document, to the extent such filing relates to Liens and security interests
assigned to the Successor Agent hereby and until such filing is modified to
reflect the interest of Lightship Capital, as Successor Agent, shall, with
respect to such Liens and security interests, constitute a reference to
“Guggenheim” as the nominee and collateral representative of Lightship Capital,
as Successor Agent. On and after the Effective Date, all possessory Collateral,
including, for the avoidance of doubt, the possessory Collateral listed on
Schedule 2 hereto, still held by the Existing Agent for the benefit of the
Secured Parties shall be deemed to be held by the Existing Agent as agent and
bailee for the Successor Agent for the benefit of the Secured Parties until such
time as such possessory collateral has been delivered to the Successor Agent;
provided that, the Existing Agent shall deliver all such possessory collateral
on the Effective Date. The Borrowers, the other Credit Parties and Guggenheim
agree that the Successor Agent is authorized as it may deem necessary or
appropriate to (a) file initial financing statements, “in lieu of” financing
statements, assignments of financing statements, financing change statements,
amended financing statements, debentures, charges or other filings, to make any
and all filings with the United States Patent and Trademark Office or the United
States Copyright Office, and to make any amendment, assignment or other filing
with respect to any real property or vessels covered by any mortgages or other
real property or other Lien filings, in each instance covering any of the
collateral described in any Assigned Loan Document or any other agreement,
instrument or document delivered or entered into under or in connection
therewith or furnished pursuant thereto and (b) appoint one local counsel in
each relevant jurisdiction in order to effectuate the intent and purposes of
this Agreement and Section 5.10 of the Credit Agreement.

 

2.       Further Assurances.

 

(a) Without limiting its obligations in any way under any of the Loan Documents,
each Credit Party reaffirms and acknowledges its obligations to Lightship
Capital as the Successor Agent with respect to the Credit Agreement and the
other Loan Documents in accordance with their respective terms.

 

(b) Each Credit Party agrees that, on or following the Effective Date, it shall
(subject to Section 11.3 of the Credit Agreement at its own expense), promptly
(or on such later date as may be determined by the Successor Agent in its sole
discretion) upon request of the Successor Agent take any and all actions as the
Successor Agent may reasonably request to evidence the assignment of the Liens
on the Collateral or to otherwise effectuate the intent and purposes of this
Agreement and Section 5.10 of the Credit Agreement.

 

(c) The Existing Agent agrees that, on or following the Effective Date, it shall
promptly (i) furnish, at the Borrower’s sole cost and expense (and so long as
Existing Agent shall have been reimbursed for the costs and expenses incurred in
connection therewith prior thereto), additional releases, termination statements
and such other documents, instruments and agreements as are customary and may be
reasonably requested by the Successor Agent in order to effect and evidence more
fully the matters covered hereby and (ii) deliver to the Successor Agent, at the
Borrower’s sole cost and expense (and so long as Existing Agent shall have been
reimbursed for the costs and expenses incurred in connection therewith prior
thereto), all original stock certificates, instruments, promissory notes and
other property of the Borrowers, the Guarantors, or any of their respective
Subsidiaries held by the Existing Agent at such time to the extent such relate
to any of the Loan Documents. The Existing Agent authorizes the Credit Parties
and the Successor Agent (and their respective counsel) to prepare and file such
UCC and PPSA financing statements and amendments under the Uniform Commercial
Code in the offices and jurisdictions that the Successor Agent deems necessary
or appropriate to effectuate the intent and purposes of this Agreement.

 



4 

 

 

(d) The Borrowers shall reimburse the Existing Agent for all reasonable out-of-
pocket costs and expenses incurred by the Existing Agent after the Effective
Date in connection with any actions taken pursuant to this Agreement to the
extent required by Section 11.3 of the Credit Agreement.

 

3.             Representations and Warranties of Guggenheim and Lightship
Capital.

 

(a) Guggenheim hereby represents and warrants that it has the power and has been
duly authorized by all requisite action to enter into and has duly executed and
delivered this Agreement.

 

(b) this Agreement is the legal, valid and binding obligation of Guggenheim and
the other documents and agreements executed or delivered in connection herewith
to which Guggenheim is a party are the legal, valid and binding obligations of
Guggenheim, in each case, enforceable against such Guggenheim in accordance with
their respective terms, except as such enforceability may be limited by any
applicable bankruptcy, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and subject to
general equitable principles which may limit the right to obtain equitable
remedies;

 

(c) the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which
Guggenheim is subject or (ii) conflict with or result in a breach of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents)
of Guggenheim or any other agreement or instrument to which it is party or by
which the properties of Guggenheim is bound;

 

(b) Lightship Capital hereby represents and warrants that it has the power and
has been duly authorized by all requisite action to enter into and has duly
executed and delivered this Agreement;

 

(c) this Agreement is the legal, valid and binding obligation of Lightship
Capital and the other documents and agreements executed or delivered in
connection herewith to which Lightship Capital is a party are the legal, valid
and binding obligations of Lightship Capital, in each case, enforceable against
Lightship Capital in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and subject to general equitable principles which may limit
the right to obtain equitable remedies; and

 

(d) the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which
Lightship Capital is subject or (ii) conflict with or result in a breach of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents)
of Lightship Capital or any other agreement or instrument to which it is party
or by which the properties of Lightship Capital is bound..

 

4.             Representations and Warranties of each Credit Party. Each Credit
Party hereby represents and warrants that:

 

(a) such Credit Party has the power, and has been duly authorized by all
requisite action, to execute and deliver this Agreement;

 

(b) this Agreement is the legal, valid and binding obligation of such Credit
Party and the other documents and agreements executed or delivered in connection
herewith to which such Credit Party is a party are the legal, valid and binding
obligations of such Credit Party, in each case, enforceable against such Credit
Party in accordance with their respective terms, except as such enforceability
may be limited by any applicable bankruptcy, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and subject to general equitable principles which may limit the right to
obtain equitable remedies;

 



5 

 

 

(c) the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which such
Credit Party is subject or (ii) conflict with or result in a breach of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents)
of such Credit Party or any other agreement or instrument to which it is party
or by which the properties of such Credit Party is bound;

 

(d) to the Borrowers’ knowledge, such Schedule 2 contains a complete list of all
possessory Collateral delivered to the Existing Agent;

 

(e) to the Borrowers’ knowledge, such Schedule 3 contains a complete list of all
financing statements delivered to the Existing Agent;

 

(f)       to the Borrowers’ knowledge, such Schedule 4 contains a complete list
of all Mortgages delivered to the Existing Agent; and

 

(g) all security interests in the Collateral created in favor of the Existing
Agent for the benefit of the secured parties under the Loan Documents shall
constitute valid security interests in favor of the Successor Agent for the
benefit of the secured parties under the Loan Documents.

 

5. Conditions Precedent to Effectiveness. The obligations of the parties hereto
set forth in Sections 1 and 2 hereof shall become effective immediately upon the
date (the “Effective Date”) when each of the following conditions shall first
have been satisfied (which may be satisfied concurrently with the Effective
Date):

 

(a)       each of the parties hereto shall have executed and delivered this
Agreement;

 

(b) each of the applicable parties hereto shall have executed and delivered the
assignment agreements relating to the Mortgages (in form and substance
reasonably satisfactory to the Successor Agent) duly executed by the applicable
Credit Party (each a “Mortgage Assignment” and collectively, the “Mortgage
Assignments”);

 

(c) each of the applicable parties hereto shall have executed and delivered the
notices of assignment relating to the deposit account control agreements (in the
forms attached hereto as Exhibit A) duly executed by the applicable Credit
Party;

 

(d) Lightship Capital shall have confirmed in writing that, to its knowledge, it
has received from Guggenheim all documentation described on Schedule 1 hereto;

 

(e)       Lightship Capital shall have confirmed in writing that it has received
the items set forth on Schedule 2 hereto, to the extent constituting possessory
Collateral;

 

(f)       Guggenheim shall have received from the Borrower payment in
immediately available funds of all reasonable costs and expenses, and all fees
and other amounts due and payable to it as the Existing Agent through the
Effective Date in accordance with the terms of Section 11.3 of the Credit
Agreement; and

 



6 

 

 

(g) the Borrower shall have reimbursed the Successor Agent for all reasonable
fees, costs and out-of-pocket expenses incurred by it in connection with the
preparation, execution and delivery of this Agreement (including reasonable
attorneys’ fees).

 

6. Waiver of Agency Fee. Guggenheim hereby waives any right to receive any
agent’s administration fee on and after the Effective Date otherwise due to it
under the Fee Letter, dated March

 

11, 2014, by and among Parent, the Borrowers and Guggenheim, and each Credit
Party shall no longer be obligated to pay such agent’s administration fee to
Guggenheim on and after the Effective Date.

 

7. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Existing Agent, and the
Successor Agent and shall be binding upon the successors and assigns of the
Borrowers and the other Credit Parties.

 

8. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

 

9. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

 

10.       Interpretation. This Agreement is a “Loan Document” for the purposes
of the Credit Agreement.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH IN SECTION
11.9 OR 11.19 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

12. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

13. Severability. In case any provision in this Agreement shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this A and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby

 

[Signature page follows]

 



7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.



 

GUGGENHEIM CORPORATE FUNDING, LLC,

as Existing Agent

 

By: ______________________________

       Name:

       Title:

 



Signature page to Rand - Resignation & Assignment Agreement (2017) 

 



 

 

 

 

LIGHTSHIP CAPITAL LLC,

as Successor Agent and Lender

 

By: ______________________________

       Name:

       Title:

 



Signature page to Rand - Resignation & Assignment Agreement (2017)

 





 

 

 

 

Acknowledged and accepted as of the date first written above:

 

LOWER LAKES TOWING LTD.

LOWER LAKES TRANSPORTATION COMPANY GRAND RIVER NAVIGATION COMPANY BLACK CREEK
SHIPPING COMPANY as Borrowers

 

By: ______________________________

       Name:

       Title:

 

 

RAND LLC HOLDINGS CORP.

as Parent and Guarantor

 

By: ______________________________

       Name:

       Title:

 



Signature page to Rand - Resignation & Assignment Agreement (2017)

 





 

 

 

 

RAND LOGISTICS, INC.

RAND FINANCE CORP. 

LOWER LAKES SHIP REPAIR COMPANY LTD.

as Guarantors

 

By: ______________________________

       Name:

       Title:

 

Signature page to Rand - Resignation & Assignment Agreement (2017)

 



 

 

 

Exhibit A

 

Notices of Assignment of Deposit Account Control Agreements

 

(See attached)

 



 

 

 

Exhibit D

 

Form of Joinder

 

This joinder agreement (“Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of November 17, 2017, by and among (i) Rand Logistics,
Inc. (“Rand”) and each of its direct and indirect subsidiaries (collectively
with Rand, the “Company”), (ii) Lightship Capital LLC and (iii) the other
parties thereto is executed and delivered by [________________] (the “Joining
Party”) as of [________________]. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement.

 

1.                  Agreement to be Bound. The Joining Party hereby agrees to be
bound by all of the terms of the Agreement (as the same has been or may be
hereafter amended, restated, or otherwise modified from time to time in
accordance with the provisions thereof). The Joining Party shall hereafter be
deemed to be a Party for all purposes under the Agreement and one or more of the
entities comprising the Supporting Lenders, as applicable.

 

2.                  Representations and Warranties. The Joining Party hereby
represents and warrants to each other Party to the Agreement that, as of the
date hereof, such Joining Party (a) is the legal or beneficial holder of, and
has all necessary authority (including authority to bind any other legal or
beneficial holder) with respect to, the claims identified below its name on the
signature page hereof, and (b) makes, as of the date hereof, the representations
and warranties set forth in Section 6 of the Agreement to each other Party.

 

3.                  Governing Law. This Joinder shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflicts of law provisions which would require or permit the
application of the law of any other jurisdiction.

 

4.                  Notice. All notices and other communications given or made
pursuant to the Agreement shall be sent to:

 

To the Joining Party at:

 

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile:

EMAIL:

 



 

 

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

  [JOINING PARTY]       By: _______________________   Name:   Title:       First
Lien Claims (principal amount):       $______________________       Second Lien
Claims (principal amount):       $______________________

 



[Signature Page to Joinder to Restructuring Support Agreement]

 



 

 